DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-18, 23, 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al (2016/0011506).
Gu et al disclose photosensitive resin composition and method for forming a quantum dot pattern and display device wherein the quantum dot is selected from:

    PNG
    media_image1.png
    181
    288
    media_image1.png
    Greyscale

Wherein the dot is formed of two semiconductor materials, one selected form 
    PNG
    media_image2.png
    86
    292
    media_image2.png
    Greyscale


And the other from:

    PNG
    media_image3.png
    57
    292
    media_image3.png
    Greyscale


These include ZnS for the A/B and InP for the C/D, which is an examples meeting the limitations of the instant claims (ZnS is also preferred by the reference). 
The polymer matrix may be polyacrylic acid.
The composite quantum dot and polyacrylic acid polymer would be expected to possess the light absorption rate and claimed ratio of claim 1 given the similarity to the preferred materials of the instant invention. The acrylic acid repeating unit combined with the quantum dot would be expected to also meet the property limitations of claims 2-4, 10, 12-18, 23, 24, 27 given the similarity of materials, absent evidence to the contrary. 

    PNG
    media_image4.png
    180
    309
    media_image4.png
    Greyscale

	While the reference is silent with respect to the layer thickness, the line patterns have a width of about 10 µm, and from the drawings it appears as though the layer thickness is slightly greater or to equal to the pattern features, therefore it can be estimated that the thickness of the layer would be greater than 6 µm, as required by the instant claim 11.
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Gu et al, choosing as the quantum dot, a cadmium-free compound as taught by the reference and discussed above, with the resultant material also meeting the limitations of the instant claims.
Claim(s) 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al in view of Ma et al (2018/0217450).
Gu et al has been discussed above and teaches a quantum dot material for a display device and material having the properties of claims 23, 24, and 27. The reference is silent with respect to the specific device components, however, Ma et al disclose a known display device comprising a first substrate and electrode, and a second substrate and electrode facing each other, wherein there is a liquid crystal layer between them and a polarizer, and wherein the blue, red, and green sub-pixels comprise quantum dots ([0003], [0006], [0011], [0039]). The reference teaches that this structure is known in the art, therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Gu et al, wherein the specifics of the display device are as taught to be known in the art by Ma et al. The resultant device would meet the limitations of the instant claims 23-27.
Allowable Subject Matter
Claims 5-9, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The references of record fail to fairly teach or suggest to one of ordinary skill in the art to prepare the material as described by the instant claims wherein the polymers are as set forth by the instant claims, the composition comprises metal oxides, or wherein the material has the components in amounts as claimed by claim 20.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 21 and 22.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722